Order entered April 21, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-01275-CR

                      MUHAMMAD WASEEM CHUGHTAI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-82673-2014

                                            ORDER
        The Court REINSTATES the appeal.

        On April 13, 2016, we denied appellant’s third motion to extend time to file his brief and

ordered the trial court to make findings. On April 19, 2016, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the April 13, 2016 order to the extent it requires findings.

        We GRANT the April 19, 2016 extension motion and ORDER appellant’s brief filed as

of the date of this order

                                                      /s/   ADA BROWN
                                                            JUSTICE